Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 12/30/2021. Currently, claims 1 and 4-19 are pending in the application. Claims 4, 6 and 11-17 have been withdrawn. Claims 2-3 have been cancelled and Claim 19 is new.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 


Claims 1, 5, 7-10 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OZEKI et al (US 20160357294 A1).

Regarding claim 1, Figures 31-32 of OZEKI disclose a protection film for a window of a display device, the protection film comprising: 
a protection layer (5+33, Figure 31A); and 
a barrier wall (32, [0255]) on the protection layer, the barrier wall overlapping the protection layer in a first direction (X or Y direction), 
wherein the protection layer (5) has a groove (at 7, concave portion, Figure 31A, [0285]) at an edge (inner edge at concave portion 7 and outer edge at the outer periphery of 5) of the protection layer, the edge of the protection layer comprises an inner edge defining the groove (at 7), and an outer edge (at the outer periphery of 5), the barrier wall (32) is disposed along the outer edge of the protection layer, and the barrier wall is not disposed on the inner edge (Figure 32 shows that the layer 32 is shorter than the 31 which is on the inner edge of 5 at 7), and
the groove is depressed along a second direction (Z direction) crossing the first direction (X or Y direction).
  
Regarding claim 5, Figure 32 of OZEKI discloses that the protection film for a window of a display device as claimed in claim 1, wherein the protection layer (5) further comprises at least one dummy layer (33) extending from the inner edge of the protection layer and disposed at the groove (at 7).  


Regarding claim 7, Figure 32 of OZEKI discloses that the protection film for a window of a display device as claimed in claim 1, wherein the groove is located corresponding to a securing unit (42, camera module, [0226]) of the window of the display device.  

Regarding claim 8, Figure 32 of OZEKI discloses that the protection film for a window of a display device as claimed in claim 1, further comprising a handle (34, broadest reasonable interpretation) extending from the barrier wall (32) outwardly of the protection film.  

Regarding claim 9, Figure 32 of OZEKI discloses that the protection film for a window of a display device as claimed in claim 1, further comprising an adhesive layer (31) on the protection layer (5).  

Regarding claim 10, Figure 32 of OZEKI discloses that the protection film for a window of a display device as claimed in claim 9, wherein a portion of the adhesive layer (32) is disposed between the protection layer (5) and the barrier wall (32).

Regarding claim 18, Figure 32 of OZEKI discloses that the protection film for a window of a display device as claimed in claim 1, further comprising an adhesive layer (31) on the protection layer (5), the adhesive layer being exposed through an opening of the barrier wall (32) (a portion of 31 is exposed between two portion of 32 around 7).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 19 is rejected under 35 U.S.C. 103 as being obvious over OZEKI et al (US 20160357294 A1) in view of YOO et al (US 20130242522 A1).

Regarding claim 19, Figure 31/32 of OZEKI does not tach that the protection film (5) for a window of a display device as claimed in claim 1, wherein, in a plan view as viewed along the first direction, the edge of the protection layer (5) defines an outer perimeter of the protection layer.

However, YOO is a pertinent art which teaches a mobile terminal includes a display configured to output visual information, a window unit configured to cover the display, a frame configured to accommodate the display therein, and having a mounting portion for supporting the window unit, a through hole formed at the mounting portion, and a channel portion configured to communicate a space between the display and the window unit with the through hole ([0011]), 

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the protection film for a window of a display device of  OZEKI with a groove at periphery of the protection layer in order to put an output port for audio according to the teaching of YOO, wherein in a plan view as viewed along the first direction, the edge of the protection layer (5, Figure 31/32 of OZEKI) defines an outer perimeter of the protection layer.


Response to Arguments

Applicant's arguments filed on 12/30/2021 have been fully considered but they are not persuasive. 
Applicant’s main argument regarding claim 1 include: Amended claim 1 is not anticipated by Ozeki under 35 U.S.C. § 102(a)(1). Ozeki does not appear to disclose "a barrier wall on the protection layer, the barrier wall overlapping the protection layer in a first direction, wherein the protection layer has a groove at an edge of the protection layer ... and the groove is depressed along a second direction crossing the first direction," as recited in Applicant's amended claim 1.
In response, the Examiner respectfully points out that the amended claim 1 is taught by the Figures 31-32 of OZEKI as explained in the rejection above.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813